—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Reichbach, J.), rendered February 2, 1999, convicting him of criminal sale of a controlled substance in or near school grounds and criminal possession of a controlled substance in the third degree, upon a jury verdict, and imposing sentence. Justice Florio has been substituted for former Justice Joy (see, 22 NYCRR 670.1 [c]).
Ordered that the judgment is affirmed.
The defendant failed to preserve for appellate review his argument that the evidence was legally insufficient (see, People v Udzinski, 146 AD2d 245). In any event, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that the evidence was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, on the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]; People v Gamble, 173 AD2d 555).
*802The sentence imposed is not excessive (see, People v Suitte, 90 AD2d 80). Bracken, J. P., Friedmann, Florio and Schmidt, JJ., concur.